


Exhibit 10.7


MUTUAL RELEASE


THIS MUTUAL RELEASE (the "Release'') is executed and delivered as of March 13,
2013 (the “Delivery Date”) among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
the Administrative Agent (the "Administrative Agent''), Service Experts LLC
("Service Experts”) and Service Experts Heating & Air Conditioning LLC
(''Service Experts Heating” and together with Service Experts, the Prior
Guarantors'').


RECITALS:


A.
Lennox International Inc. (''Borrower"), the lenders party thereto and the
Administrative Agent have entered into that certain Fourth Amended and Restated
Revolving Credit Facility Agreement, dated as of October 21, 2011(as the same
has been amended or may be amended, the “Credit Agreement"). All capitalized
terms used herein, unless otherwise defined herein, shall have the meanings as
set forth in the Credit Agreement



B
In connection with the Credit Agreement, each of the Subsidiary Guarantors
guaranteed the Obligations pursuant to that certain Fourth Amended and Restated
Subsidiary Guaranty Agreement dated October 21, 2011 (the "Guaranty").



C.
Borrower and the other Subsidiary Guarantors have advised the Administrative
Agent and the other Secured Parties that Borrower intends to sell all the Equity
interests issued by Service Experts and, as all of the Equity Interests in
Service Experts Heating are owned by Service Experts, all of the Equity
Interests in Service Experts Heating (such sale, the "'Disposition'').



D
The Administrative Agent has agreed to release the Prior Guarantors from their
obligations under or in respect of the Guaranty and all other Loan Documents, on
and subject to the terms of this Release.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:


1.     Effective upon the closing of the Disposition, the Administrative Agent
releases and discharges each of     the Prior Guarantors from any and all
obligations, indebtedness, liability, claims, rights, causes of     action or
demands whatsoever, which the Administrative Agent or any Secured Party had,
now has, or claims to have against each Prior Guarantor arising in any way from
or relating to the
Guaranty or any other Loan Document executed by any of the Prior Guarantors.


2.
Effective immediately prior to the closing of the Disposition, each Prior
Guarantor hereby releases and discharges the Administrative Agent and each other
Secured Party and their respective officers, directors,





--------------------------------------------------------------------------------




employees, agents and attorneys (collectively, the "Released Parties") from any
and all obligations, indebtedness, liability, claims, rights, causes of action
or demands whatsoever, whether known or unknown at the present time, suspected
or unsuspected, which any of the Prior Guarantors ever had, now has, or claims
to have against any Released Party arising in any way from or relating to the
Guaranty
or any of the other Loan Documents.


3.
Each of the Prior Guarantors represents that it has not assigned or transferred,
or purported to assign or transfer to any Person, any of the obligations,
indebtedness, liability, claims, rights, causes of action or demands released
pursuant hereto (the “Claims'') or any portion thereof or interest therein and
that it is the sole and rightful owner of any such Claims. The parties hereto
understand and agree: (i) the consideration

for the foregoing releases are contractual and not a mere recital; (ii) that
neither of the foregoing
releases, nor any part hereof, shall be used or construed as an admission of
liability on the part of either of the Prior Guarantors or any of the Released
Parties; (iii) the foregoing releases are knowing and
voluntary and are executed without reliance on any statement or representation
concerning the nature or extent of any claims, damages or legal liability
therefor;
(iv) that each of the Administrative Agent and the Prior Guarantors has
consulted with attorneys, accountants, financial advisors, and other advisors as
they have deemed necessary and appropriate in connection with the negotiation
and execution of this Release and are fully aware of the legal and financial
consequences of the execution of this Release.


4.    This Release shall not be deemed an authorization to release any other
Subsidiary
Guarantor except as specifically set forth herein.


5.
This Release embodies the final, entire agreement among the parties hereto and
supersedes any and all prior commitments, agreements, representations and
understandings whether written or oral relating to the subject matter hereof and
may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.



6.
This Release shall be governed by and construed in accordance with the internal
laws of the State of New York, other than those conflicts of law provisions that
would defer to the substantive laws of another jurisdiction. This governing law
election as been made by the parties in reliance (at least in part) on Section
5-1401 of the General Obligations Law of the State of New York, as amended (as

and to the extent applicable), and other applicable law.


7.
This Release may be executed in one or more counterparts and on telecopy or
other electronically reproduced counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Release by
telecopy or other electronic communication shall be effective as delivery of
manually executed counterpart of this Release.







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Administrative Agent and the Prior Guarantors have
caused this Release to be executed as of the date set forth above.


ADMINSTRATIVE AGENT:
JPMORGAN CHASE BANK


NATIONAL ASSOCIATION, as the
Administrative Agent


                        
By: /s/ Gregory T. Martin__________
Name: Gregory T. Martin
Title: Vice President




PRIOR GUARANTORS


SERVICE EXPERTS LLC
SERVICE EXPERTS HEATING & AIR
CONDITIONING LLC


By: _/s/ Rick Pelini_____________
Name: Rick Pelini
Authorized Officer for each Prior Guarantor




Each of the Borrower and each Subsidiary Guarantor (other than the Prior
Guarantors): (i) consents to the foregoing Release and (ii) agrees that the
Credit Agreement, the Guaranty and the other Loan Documents to which it is a
party continue in full force and effect, and continue to be its legal, valid and
binding obligations enforceable against it in accordance with their respective
terms.


BORROWER:


LENNOX INTERNATIONAL INC.


                        
By: _/s/ Rick Pelini_____
Name: _Rick Pelini_____
Title: __VP, Treasurer___




--------------------------------------------------------------------------------








SUBSIDIARY GUARANTORS:


ALLIED AIR ENTERPRISES INC
ADVANCED DISTRIBUTOR PRODUCTS LLC
HEATCRAFT INC.
HEATCRAFT REFRIGERATION PRODUCTS LLC
LENNOX GLOBAL LTD.
LENNOX INDUSTRIES




By: _/s/ Rick Pelini______
Name: Rick Pelini________                                            
Authorized Officer for each Subsidiary Guarantor










